The administration of the estate of T. L. Shotts, deceased, was on the petition of some of the heirs and distributees of the estate, in December, 1934, removed from the Probate Court of Marion County, into the Circuit Court, sitting in equity, for further administration.
Thereafter it was made known to the court that there existed a dispute between some of the distributees and the executor, as to the status of the accounts between the estate and said distributees.
The court thereupon entered a decree directing the Register to hold a reference and ascertain the status of said accounts, and report to the court thereon.
The reference was held before the Register on evidence given ore tenus and documentary evidence, consisting of the books of account, notes and mortgages, and as to the controversy between the estate represented by the executor and Oscar L. Shotts, the Register ascertained and reported that said Oscar L. Shotts was indebted to the estate, on account in the sum of $2,009.15, by note under seal dated February 26, 1924, in the sum of $200, and in the sum of $1,200, evidenced by mortgage of date November 23, 1932 — the aggregate $3,409.15 — not including interest.
The defense urged by said Oscar L. Shotts was payment and the statute of limitations.
On the coming in of the report he filed exceptions thereto, which on hearing before the Circuit Court, were overruled and denied, and the report of the Register confirmed, the court computing and adding interest.
It is from that decree that this appeal is prosecuted.
The questions involved before the Register were questions of fact and the conclusions of the Register thereon are to be accorded the weight of the verdict of a jury. Cone et al. v. Barganier et al., 218 Ala. 292, 293, 118 So. 342.
Giving due weight to the Register's conclusion, after careful consideration of the evidence noted in the exceptions, we are not able to affirm that the Circuit Court erred in overruling said exceptions.
The proceedings and the decree being free from error the decree will be affirmed.
Affirmed.
ANDERSON, C. J., and THOMAS and KNIGHT, JJ., concur.